Citation Nr: 0816101	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  02-17 073 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a compensable rating for service-connected 
hearing loss.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in October 2003, February 2006, and 
April 2007.  This matter was originally on appeal from an 
August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran has demonstrated no worse than Level II 
hearing acuity in his right ear and Level II hearing acuity 
in his left ear on VA audiological examinations.

3.  The veteran's service-connected hearing loss does not 
demonstrate a level of impairment that warrants a compensable 
evaluation under VA regulations and has not been shown to 
result in marked interference with normal employability.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.85, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

As an initial matter, the Board notes that the veteran was 
not provided with adequate notice with respect to his 
increased rating claim in the March 2002 VCAA notice letter.  
Thus, the veteran did not receive proper VCAA notice prior to 
the August 2002 denial.  Nonetheless, the timing defect has 
been remedied by virtue of the issuance of proper VCAA notice 
followed by readjudication of the claim, as will be explained 
in greater detail below.  

In correspondence dated in October 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased rating, thoroughly described the 
types of evidence that the veteran should submit in support 
of the claim, and asked the veteran to submit any evidence in 
his possession that had not previously been considered that 
pertained to the claim.  The RO also listed the evidence 
already received, the evidence VA was responsible for 
obtaining, and the evidence VA would make reasonable efforts 
to obtain in support of the veteran's claim.  

Although the element of effective date was not addressed in 
the October 2004 VCAA notice letter, such notice defect has 
been cured.  The veteran was advised what the evidence must 
show to support a claim for an earlier effective date and how 
VA assigns effective dates in July 2007 correspondence and 
his claim was readjudicated in December 2007.   

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that first and fourth 
notice elements were satisfied by virtue of the October 2004 
and the July 2007 correspondence, which were followed by the 
December 2007 readjudication.  Cumulatively, the letters 
informed the veteran of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of his claimed disability and the 
effect that worsening has on the veteran's employment and 
daily life and included examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  In particular regard to the impact that the 
veteran's increased disability has on his employment, the 
Board notes that RO specifically advised the veteran in the 
July 2007 letter that VA considered evidence of the impact of 
his claimed disability and its symptoms on his employment in 
determining the disability rating and specifically asked the 
veteran to provide evidence such as statements from employers 
as to job performance, lost time, or other information 
regarding how his claimed disability affects his ability to 
work.  In particular regard to the impact that the veteran's 
increased disability has on his daily life, the Board 
observes that the RO asked the veteran in the October 2004 
letter to submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse and to submit his own statement describing his 
symptoms, their frequency and severity, and other 
involvement, extension and additional disablement caused by 
the disability.  The RO later asked the veteran to submit 
statements discussing his disability symptoms from people who 
have witnessed how they affect him in the July 2007 letter.  
Such information would elicit the type of information and 
evidence necessary to ascertain the effect of the veteran's 
claimed disability on his daily life.

The Board additionally notes that the third notice element 
was satisfied by virtue of the July 2007 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

The Board notes, however, that the veteran has not been 
provided with adequate notice with respect to the second 
notice element in any VCAA correspondence issued during the 
course of this appeal and entitlement to a higher disability 
rating would not be satisfied by the veteran merely 
demonstrating a noticeable worsening or increase in severity 
of his hearing disability.  Indeed, a specific measurement or 
test result is required in order for the veteran to obtain a 
higher disability rating for his hearing loss under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Nevertheless, the absence of such notice is deemed harmless 
error in this case as it can be reasonably concluded that the 
veteran had actual knowledge of the rating criteria.  Indeed, 
the schedular criteria for rating hearing loss was included 
in the October 2003 SOC and December 2007 SSOC and the 
veteran has not asserted any lack of notice with respect such 
criteria.  In addition, the fact that three of the four 
audiological examinations afforded the veteran during the 
course of this appeal were noted by audiologists to have 
results that were non-organic supports the conclusion that 
the veteran was aware, at least generally, that he needed to 
demonstrate a certain level of severity with respect to his 
hearing impairment in order to receive a compensable 
evaluation.  Moreover, evidence identified as relevant to the 
veteran's claim has been obtained and considered with respect 
to this appeal and the veteran has had a meaningful 
opportunity to participate in the adjudication of his 
increased rating claim during the course of this lengthy 
appeal such that the essential fairness of the adjudication 
has not been compromised despite any absence of notice with 
respect to this element in the VCAA notice letters.     

The Board further notes that the RO provided the veteran with 
a copy of the August 2002 rating decision, the October 2002 
Statement of the Case (SOC), and the multiple Supplemental 
Statements of the Case (SSOC) issued from July 2005 to 
December 2007, which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  Moreover, multiple follow-
up VCAA notice letters were sent to the veteran during the 
course of this appeal.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with audiological evaluations in May 2002, August 
2003, May 2004, and August 2007.  Additionally, private and 
VA medical records identified as pertinent to the veteran's 
claim have been associated with the claims folder.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Increased Rating for Hearing Loss - Analysis  

The veteran's service-connected hearing loss is currently 
assigned a noncompensable evaluation pursuant to 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Hearing loss is evaluated under 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  

The record reflects that the veteran exhibited pure tone 
thresholds in the right ear of 25 dB at 500 Hz, 35 dB at 1000 
Hz, 30 dB at 2000 Hz, 55 dB at 3000 Hz, and 80 dB at 4000 Hz 
with a speech recognition score of 96 percent and pure tone 
thresholds in the left ear of 30 dB at 500 Hz, 35 dB at 1000 
Hz, 25 dB at 2000 Hz,  70 dB at 3000 Hz, and 90 dB at 4000 Hz 
with a speech recognition score of 94 percent at the May 2002 
audiological examination.  

The veteran subsequently exhibited pure tone thresholds in 
the right ear of 15 dB at 500 Hz, 15 dB at 1000 Hz, 20 dB at 
2000 Hz, 65 dB at 3000 Hz, and 85 dB at 4000 Hz and exhibited 
pure tone thresholds in the left ear of 15 dB at 500 Hz, 15 
dB at 1000 Hz, 20 dB at 2000 Hz, 70 dB at 3000 Hz, and 85 dB 
at 4000 at the August 2007 audiological examination.  It is 
noted that speech recognition scores were not reported at the 
August 2007 VA audiological examination as the audiologist 
felt that the veteran's responses were non-organic.   

The May 2002 audiometric results reveal that the veteran 
demonstrated Level I hearing acuity in the right ear (with a 
puretone threshold average of 50 dB and speech discrimination 
score of 96 percent) and Level I hearing acuity in the left 
ear (with a puretone threshold average of 55 and speech 
discrimination score of 94).  Table VII (Diagnostic Code 
6100) provides a 0 percent disability rating for the hearing 
impairment demonstrated in this examination.  38 C.F.R. 
§ 4.85 (2007).  

The August 2007 audiometric results also reveal that the 
veteran demonstrated Level II hearing acuity in the right ear 
(with a puretone threshold average of 46) and Level II 
hearing acuity in the left ear (with a puretone threshold 
average of 47) at that examination.  Table VIa is used to 
determine a Roman numeral designation for hearing impairment 
based only on the puretone threshold average and is to be 
used when the examiner certifies that the use of the speech 
discrimination test is not appropriate because of 
inconsistent speech discrimination scores such as in this 
case.  Table VII (Diagnostic Code 6100) provides a 0 percent 
disability rating for the hearing impairment demonstrated in 
this examination.  Id.

The Board further notes that the veteran's hearing loss has 
not been shown to demonstrate the exceptional patterns of 
hearing impairment described under 38 C.F.R. § 4.86 at any 
time relevant to the appeal period.  

Although the Board observes that the veteran underwent 
audiometric testing in August 2003 and May 2004, the results 
of those examinations were inconclusive and cannot be used 
for VA compensation purposes.  The Board also acknowledges 
that the veteran submitted a private audiological examination 
in August 2005.  Under 38 C.F.R. § 4.85, an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist.  The August 2005 private 
audiological examination was conducted by a certified hearing 
instrument specialist, not a licensed audiologist.  Thus, the 
Board is precluded from applying these results in order to 
determine the severity of the veteran's current hearing loss.  
38 C.F.R. § 4.85(a) (2007).  Therefore, the only audiometric 
results deemed adequate for rating purposes are the 
aforementioned VA examination findings noted above.  

Based on the foregoing, the Board finds that the veteran's 
hearing loss more closely approximates the criteria for the 
currently assigned noncompensable rating for the entire 
appeal period and entitlement to an increased rating on a 
schedular basis is not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Board further notes that there is no evidence of record 
that the veteran's hearing loss warrants a higher rating 
based on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2007).  Any limits on the veteran's employability due to his 
hearing loss have been contemplated in a noncompensable 
rating under Diagnostic Code 6100.  The evidence also does 
not reflect that the veteran's hearing loss has necessitated 
any frequent periods of hospitalization or caused marked 
interference with unemployment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for service-connected 
hearing loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


